           1 LEWIS BRISBOIS BISGAARD & SMITH LLP
             ESTHER P. HOLM, SB# 140279
           2   E-Mail: Esther.Holm@lewisbrisbois.com
             ANDREW A. HIGGS, SB# 221891
           3   E-Mail: Andrew.Higgs@lewisbrisbois.com
             650 Town Center Drive, Suite 1400
           4 Costa Mesa, California 92626
             Telephone: 714.545.9200
           5 Facsimile: 714.850.1030
           6 Attorneys for Defendant/Cross-
             Claimant/Cross-Defendant, NATURAL
           7 GAS FUEL SYSTEMS, INC. D.B.A.
             MOMENTUM FUEL TECHNOLOGIES
           8
           9                                UNITED STATES DISTRICT COURT
          10                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
          11
          12 WILLIAM LEE JOHNSON, an                         CASE No. 1:19-cv-00105-LJO-SAB
             incompetent adult, by and through his
          13 Guardian ad Litem, Jerrad Johnson;              ORDER RE STIPULATED
             JOAN JOHNSON; B & N                             PROTECTIVE ORDER
          14 TRUCKING, INC.,
                                                             The Hon. Stanley A. Boone
          15                      Plaintiffs,                U.S. MAGISTRATE JUDGE
          16             vs.                                 Trial Date:      None Set
          17 NATURAL GAS FUEL SYSTEMS,
             INC. D.B.A. MOMENTUM FUEL
          18 TECHNOLOGY; CARLETON
             TECHNOLOGIES, INC.; COBHAM
          19 PLC; PAPÉ TRUCKS, INC.; DOES 1
             TO 100, INCLUSIVE,
          20
                        Defendants.
          21
          22 AND RELATED CROSS-CLAIMS
          23
          24            Subject to the approval of the Court, IT IS HEREBY STIPULATED by and
          25 between plaintiffs, WILLIAM LEE JOHNSON, JOAN JOHNSON and B & N
          26 TRUCKING, INC. (“Plaintiffs”), and defendants, NATURAL GAS FUEL
          27 SYSTEMS, INC. D.B.A. MOMENTUM FUEL TECHNOLOGIES, CARLETON

LEWI      28 TECHNOLOGIES, INC., dba COBHAM MISSION SYSTEMS, and PAPÉ
S
BRISBOI        4845-5526-6206.1                                                      1:19-cv-00105-LJO-SAB
S                                               STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1 TRUCKS, INC. d/b/a/ PAPÉ                 KENWORTH (collectively, “Defendants”)
           2 (collectively referred to herein as the “Parties”), through Plaintiffs’ and Defendants’
           3 respective counsel of record, that a Protective Order be entered in this action in
           4 accordance with the following terms:
           5            1.        A.   PURPOSES AND LIMITATIONS
           6            Discovery in this action is likely to involve production of confidential,
           7 proprietary, or private information for which special protection from public
           8 disclosure and from use for any purpose other than prosecuting this litigation may
           9 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
          10 enter the following Stipulated Protective Order. The parties acknowledge that this
          11 Order does not confer blanket protections on all disclosures or responses to
          12 discovery and that the protection it affords from public disclosure and use extends
          13 only to the limited information or items that are entitled to confidential treatment
          14 under the applicable legal principles. The parties further acknowledge, as set forth
          15 in Section 12.3 below, that this Stipulated Protective Order does not entitle them to
          16 file confidential information under seal; Local Rule 141(Fed. R. Civ. P. 5.2, 26) sets
          17 forth the procedures that must be followed and the standards that will be applied
          18 when a party seeks permission from the Court to file material under seal.
          19                      B.   GOOD CAUSE STATEMENT
          20            This action is likely to involve trade secrets, design and manufacturing
          21 information and other valuable research, development, commercial, financial,
          22 technical and/or proprietary information for which special protection from public
          23 disclosure and from use for any purpose other than prosecution of this action is
          24 warranted. Such confidential and proprietary materials and information consist of,
          25 among other things, confidential business or financial information, information
          26 regarding confidential business practices, or other confidential research,
          27 development, or commercial information (including information implicating privacy

LEWI      28 rights of third parties), information otherwise generally unavailable to the public, or
S
BRISBOI        4845-5526-6206.1
                                                         2                        1:19-cv-00105-LJO-SAB
S                                            STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1 which may be privileged or otherwise protected from disclosure under state or
           2 federal statutes, court rules, case decisions, or common law.              Accordingly, to
           3 expedite the flow of information, to facilitate the prompt resolution of disputes over
           4 confidentiality of discovery materials, to adequately protect information the parties
           5 are entitled to keep confidential, to ensure that the parties are permitted reasonable
           6 necessary uses of such material in preparation for and in the conduct of trial, to
           7 address their handling at the end of the litigation, and serve the ends of justice, a
           8 protective order for such information is justified in this matter. It is the intent of the
           9 parties that information will not be designated as confidential for tactical reasons
          10 and that nothing be so designated without a good faith belief that it has been
          11 maintained in a confidential, non-public manner, and there is good cause why it
          12 should not be part of the public record of this case.
          13            2.        DEFINITIONS
          14            2.1       Action: This pending federal lawsuit, entitled William Lee Johnson, et
          15 al. v. Natural Gas Fuel Systems, Inc. D.B.A. Momentum Fuel Technologies, et al.,
          16 CASE NO. 1:19-cv-00105-LJO-SAB.
          17            2.2       Challenging Party: A Party or Non-Party that challenges the
          18 designation of information or items under this Order.
          19            2.3       “CONFIDENTIAL” Information or Items: Information (regardless of
          20 how it is generated, stored or maintained) or tangible things that qualify for
          21 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
          22 the Good Cause Statement.
          23            2.4       Counsel: Outside Counsel of Record and House Counsel (as well as
          24 their support staff).
          25            2.5       Designating Party: A Party or Non-Party that designates information or
          26 items that it produces in disclosures or in responses to discovery as
          27 “CONFIDENTIAL.”

LEWI      28 / / /
S
BRISBOI        4845-5526-6206.1
                                                              3                        1:19-cv-00105-LJO-SAB
S                                                STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1            2.6       Disclosure or Discovery Material: All items or information, regardless
           2 of the medium or manner in which it is generated, stored, or maintained (including,
           3 among other things, testimony, transcripts, and tangible things), that are produced or
           4 generated in disclosures or responses to discovery in this matter.
           5            2.7       Expert: A person with specialized knowledge or experience in a matter
           6 pertinent to the litigation who has been retained by a Party or its counsel to serve as
           7 an expert witness or as a consultant in this Action.
           8            2.8       House Counsel: Attorneys who are employees of a party to this Action.
           9 House Counsel does not include Outside Counsel of Record or any other outside
          10 counsel.
          11            2.9       Non-Party: Any natural person, partnership, corporation, association, or
          12 other legal entity not named as a Party to this action.
          13            2.10 Outside Counsel of Record: Attorneys who are not employees of a
          14 party to this Action, but are retained to represent or advise a party to this Action and
          15 have appeared in this Action on behalf of that party or are affiliated with a law firm
          16 which has appeared on behalf of that party, and includes support staff.
          17            2.11 Party: Any party to this Action, including all of its officers, directors,
          18 employees, consultants, retained experts, and Outside Counsel of Record (and their
          19 support staffs).
          20            2.12 Producing Party: A Party or Non-Party that produces Disclosure or
          21 Discovery Material in this Action.
          22            2.13 Professional Vendors: Persons or entities that provide litigation support
          23 services (e.g. photocopying, videotaping, translating, preparing exhibits or
          24 demonstrations, and organizing, storing, or retrieving data in any form or medium)
          25 and their employees and subcontractors.
          26            2.14 Protected Material: Any Disclosure or Discovery Material that is
          27 designated as “CONFIDENTIAL.”

LEWI      28 / / /
S
BRISBOI        4845-5526-6206.1
                                                               4                         1:19-cv-00105-LJO-SAB
S                                                STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1            2.15 Receiving Party: A Party that receives Disclosure or Discovery
           2 Material from a Producing Party.
           3            3.        SCOPE
           4            The protections conferred by this Stipulation and Order cover not only
           5 Protected Material (as defined above), but also (1) any information copied or
           6 extracted from Protected Material; (2) all copies, excerpts, summaries, or
           7 compilations of Protected Material; and (3) any testimony, conversations, or
           8 presentations by Parties or their Counsel that might reveal Protected Material.
           9            Any use of Protected Material at trial shall be governed by the orders of the
          10 trial judge. This Order does not govern the use of Protected Material at trial.
          11            4.        DURATION
          12            Even after final disposition of this litigation, the confidentiality obligations
          13 imposed by this Order shall remain in effect until a Designating Party agrees
          14 otherwise in writing or a court order otherwise directs. Final disposition shall be
          15 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
          16 or without prejudice; and (2) final judgment herein after the completion and
          17 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
          18 including the time limits for filing any motions or applications for extension of time
          19 pursuant to applicable law.
          20            5.        DESIGNATING PROTECTED MATERIAL
          21            5.1       Exercise of Restraint and Care in Designating Material for Protection.
          22 Each Party or Non-Party that designates information or items for protection under
          23 this Order must take care to limit any such designation to specific material that
          24 qualifies under the appropriate standards. The Designating Party must designate for
          25 protection only those parts of material, documents, items, or oral or written
          26 communications that qualify so that other portions of the material, documents,
          27 items, or communications for which protection is not warranted are not swept

LEWI      28 unjustifiably within the ambit of this Order.
S
BRISBOI        4845-5526-6206.1
                                                              5                        1:19-cv-00105-LJO-SAB
S                                                STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1            Mass, indiscriminate, or routinized designations are prohibited. Designations
           2 that are shown to be clearly unjustified or that have been made for an improper
           3 purpose (e.g., to unnecessarily encumber the case development process or to impose
           4 unnecessary expenses and burdens on other parties) may expose the Designating
           5 Party to sanctions.
           6            If it comes to a Designating Party’s attention that information or items that it
           7 designated for protection do not qualify for protection, that Designating Party must
           8 promptly notify all other Parties that it is withdrawing the inapplicable designation.
           9            5.2       Manner and Timing of Designations. Except as otherwise provided in
          10 this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
          11 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
          12 under this Order must be clearly so designated before the material is disclosed or
          13 produced.
          14            Designation in conformity with this Order requires:
          15                      (a)   for information in documentary form (e.g., paper or electronic
          16 documents, but excluding transcripts of depositions or other pretrial or trial
          17 proceedings), that the Producing Party affix at a minimum, the legend
          18 “CONFIDENTIAL,” “CONFIDENTIAL                       -   ATTORNEYS’ EYES        ONLY,” or
          19 “HIGHLY CONFIDENTIAL” (hereinafter “CONFIDENTIAL” legend”), to each
          20 page that contains protected material. If only a portion or portions of the material on
          21 a page qualifies for protection, the Producing Party also must clearly identify the
          22 protected portion(s) (e.g., by making appropriate markings in the margins).
          23            A Party or Non-Party that makes original documents available for inspection
          24 need not designate them for protection until after the inspecting Party has indicated
          25 which documents it would like copied and produced. During the inspection and
          26 before the designation, all of the material made available for inspection shall be
          27 deemed “CONFIDENTIAL.”                   After the inspecting Party has identified the

LEWI      28 documents it wants copied and produced, the Producing Party must determine which
S
BRISBOI        4845-5526-6206.1
                                                             6                        1:19-cv-00105-LJO-SAB
S                                               STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1 documents, or portions thereof, qualify for protection under this Order. Then,
           2 before producing the specified documents, the Producing Party must affix the
           3 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
           4 portion or portions of the material on a page qualifies for protection, the Producing
           5 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
           6 markings in the margins).
           7                      (b)   for testimony given in depositions that the Designating Party
           8 identifies the Disclosure or Discovery Material on the record, before the close of the
           9 deposition all protected testimony.
          10                      (c)   for information produced in some form other than documentary
          11 and for any other tangible items, that the Producing Party affix in a prominent place
          12 on the exterior of the container or containers in which the information is stored the
          13 legend “CONFIDENTIAL.”                 If only a portion or portions of the information
          14 warrants protection, the Producing Party, to the extent practicable, shall identify the
          15 protected portion(s).
          16            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
          17 failure to designate qualified information or items does not, standing alone, waive
          18 the Designating Party’s right to secure protection under this Order for such material.
          19 Upon timely correction of a designation, the Receiving Party must make reasonable
          20 efforts to assure that the material is treated in accordance with the provisions of this
          21 Order.
          22            6.        CHALLENGING CONFIDENTIALITY PROVISIONS
          23            6.1       Timing of Challenges. Any Party or Non-Party may challenge a
          24 designation of confidentiality at any time that is consistent with the Court’s
          25 Scheduling Order.
          26            6.2       Meet and Confer. The Challenging Party shall initiate the dispute
          27 resolution process under Local Rule 251 (Fed. R. Civ. P. 37), et seq.

LEWI      28 / / /
S
BRISBOI        4845-5526-6206.1
                                                              7                        1:19-cv-00105-LJO-SAB
S                                                STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1            6.3       Burden of Persuasion. The burden of persuasion in any such challenge
           2 proceeding shall be on the Designating Party. Frivolous challenges, and those made
           3 for an improper purpose (e.g., to harass or impose unnecessary expenses and
           4 burdens on other parties) may expose the Challenging Party to sanctions. For
           5 material produced after the entry of this Protective Order, unless the Designating
           6 Party has waived or withdrawn the confidentiality designation, all Parties shall
           7 continue to afford the material in question the level of protection to which it is
           8 entitled under the Producing Party’s designation until the Court rules on the
           9 challenge. Previously produced material shall be treated as non-confidential by all
          10 Parties until the Court rules on the challenge.
          11            7.        ACCESS TO AND USE OF PROTECTED MATERIAL
          12            7.1       Basic Principles. A Receiving Party may use Protected Material that is
          13 disclosed or produced by another Party or by a Non-Party in connection with this
          14 Action only for prosecuting, defending, or attempting to settle this Action. Such
          15 Protected Material may be disclosed only to the categories of persons and under the
          16 conditions described in this Order.              When the Action has been terminated, a
          17 Receiving Party must comply with the provisions of Section 13 below (FINAL
          18 DISPOSITION).
          19            Protected Material must be stored and maintained by a Receiving Party at a
          20 location and in a secure manner that ensures that access is limited to the persons
          21 authorized under this Order.
          22            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
          23 otherwise ordered by the court or permitted in writing by the Designating Party, a
          24 Receiving            Party     may    disclose   any   information   or   item    designated
          25 “CONFIDENTIAL” only to:
          26                      (a)     the Receiving Party’s Outside Counsel of Record in this Action,
          27 as well as employees of said Outside Counsel of Record to whom it is reasonably

LEWI      28 necessary to disclose the information for this Action;
S
BRISBOI        4845-5526-6206.1
                                                                8                       1:19-cv-00105-LJO-SAB
S                                                  STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1                      (b)   the officers, directors, and employees (including House Counsel)
           2 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
           3                      (c)   Experts (as defined in this Order) of the Receiving Party to
           4 whom disclosure is reasonably necessary for this Action and who have signed the
           5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
           6                      (d)   the court and its personnel;
           7                      (e)   court reporters and their staff;
           8                      (f)   professional jury or trial consultants, mock jurors, and
           9 Professional Vendors to whom disclosure is reasonably necessary for this Action
          10 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
          11 A);
          12                      (g)   the author or recipient of a document containing the information
          13 or a custodian or other person who otherwise possessed or knew the information;
          14                      (h)   during their depositions, witnesses, and attorneys for witnesses,
          15 in the Action to whom disclosure is reasonably necessary provided:                   (1) the
          16 deposing party requests that the witness sign the form attached as Exhibit 1 hereto;
          17 and (2) they will not be permitted to keep any confidential information unless they
          18 sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
          19 otherwise agreed by the Designating Party or ordered by the court.                 Pages of
          20 transcribed deposition testimony or exhibits to depositions that reveal Protected
          21 Material may be separately bound by the court reporter and may not be disclosed to
          22 anyone except as permitted under this Stipulated Protective Order; and
          23                      (i)   any mediator or settlement officer, and their supporting
          24 personnel, mutually agreed upon by any of the Parties engaged in settlement
          25 discussions.
          26 / / /
          27 / / /

LEWI      28 / / /
S
BRISBOI        4845-5526-6206.1
                                                                9                       1:19-cv-00105-LJO-SAB
S                                                 STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1            8.        PROTECTED       MATERIAL         SUBPOENAED        OR     ORDERED
           2                      PRODUCED IN OTHER LITIGATION
           3            If a Party is served with a subpoena or a court order issued in other litigation
           4 that compels disclosure of any information or items designated in this Action as
           5 “CONFIDENTIAL,” that party must:
           6                      (a)   promptly notify in writing the Designating Party.           Such
           7 notification shall include a copy of the subpoena or court order;
           8                      (b)   promptly notify in writing the party who caused the subpoena or
           9 order to issue in the other litigation that some or all of the material covered by the
          10 subpoena or order is subject to this Protective Order. Such notification shall include
          11 a copy of this Stipulated Protective Order; and
          12                      (c)   cooperate with respect to all reasonable procedures sought to be
          13 pursued by the Designating Party whose Protected Material may be affected.
          14            If the Designating Party timely seeks a protective order, the Party served with
          15 the subpoena or court order shall not produce any information designated in this
          16 action as “CONFIDENTIAL” before a determination by the court from which the
          17 subpoena or order issued, unless the Party has obtained the Designating Party’s
          18 permission. The Designating Party shall bear the burden and expense of seeking
          19 protection in that court of its confidential material and nothing in these provisions
          20 should be construed as authorizing or encouraging a Receiving Party in this Action
          21 to disobey a lawful directive from another court.
          22            9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
          23                      PRODUCED IN THIS LITIGATION
          24                      (a)   The terms of this Order are applicable to information produced
          25 by a Non-Party in this Action and designated as “CONFIDENTIAL.”                        Such
          26 information produced by Non-Parties in connection with this litigation is protected
          27 by the remedies and relief provided by this Order. Nothing in these provisions

LEWI      28 should be construed as prohibiting a Non-Party from seeking additional protections.
S
BRISBOI        4845-5526-6206.1
                                                              10                       1:19-cv-00105-LJO-SAB
S                                                STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1                      (b)   In the event that a Party is required, by a valid discovery request,
           2 to produce a Non-Party’s confidential information in its possession, and the Party is
           3 subject to an agreement with the Non-Party not to produce the Non-Party’s
           4 confidential information, then the Party shall:
           5                            (1)   promptly notify in writing the Requesting Party and the
           6 Non-Party that some or all of the information requested is subject to a
           7 confidentiality agreement with a Non-Party;
           8                            (2)   promptly provide the Non-Party with a copy of the
           9 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
          10 reasonably specific description of the information requested; and
          11                            (3)   make the information requested available for inspection by
          12 the Non-Party, if requested.
          13                      (c)   If the Non-Party fails to seek a protective order from this court
          14 within 14 days of receiving the notice and accompanying information, the Receiving
          15 Party may produce the Non-Party’s confidential information responsive to the
          16 discovery request. If the Non-Party timely seeks a protective order, the Receiving
          17 Party shall not produce any information in its possession or control that is subject to
          18 the confidentiality agreement with the Non-Party before a determination by the
          19 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
          20 expense of seeking protection in this court of its Protected Material.
          21            10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
          22            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
          23 Protected Material to any person or in any circumstance not authorized under this
          24 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
          25 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
          26 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
          27 persons to whom unauthorized disclosures were made of all the terms of this Order,

LEWI      28 / / /
S
BRISBOI        4845-5526-6206.1
                                                               11                         1:19-cv-00105-LJO-SAB
S                                                STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1 and (d) request such person or persons to execute the “Acknowledgment and
           2 Agreement to Be Bound” that is attached hereto as Exhibit A.
           3            11.       INADVERTENT      PRODUCTION          OF      PRIVILEGED          OR
           4                      OTHERWISE PROTECTED MATERIAL
           5            When a Producing Party gives notice to Receiving Parties that certain
           6 inadvertently produced material is subject to a claim of privilege or other protection,
           7 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
           8 Procedure 26(b)(5)(B).         This provision is not intended to modify whatever
           9 procedure may be established in an e-discovery order that provides for production
          10 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
          11 (e), insofar as the Parties reach an agreement on the effect of disclosure of a
          12 communication or information covered by the attorney-client privilege or work
          13 product protection, the Parties may incorporate their agreement in the Stipulated
          14 protective order submitted to the court.
          15            12.       MISCELLANEOUS
          16            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
          17 person to seek its modification by the Court in the future.
          18            12.2 Right to Assert Other Objections. By stipulating to the entry of this
          19 Protective Order no Party waives any right it otherwise would have to object to
          20 disclosing or producing any information or item on any ground not addressed in this
          21 Stipulated Protective Order. Similarly, no Party waives any right to object on any
          22 ground to use in evidence of any of the material covered by this Protective Order.
          23            12.3 Filing Protected Material. A Party that seeks to file under seal any
          24 Protected Material must comply with Local Rule 141(Fed. R. Civ. P. 5.2, 26).
          25 Protected Material may only be filed under seal pursuant to a court order authorizing
          26 the sealing of the specific Protected Material at issue. If a Party’s request to file
          27 Protected Material under seal is denied by the court, then the Receiving Party may

LEWI      28 file the information in the public record unless otherwise instructed by the court.
S
BRISBOI        4845-5526-6206.1
                                                          12                        1:19-cv-00105-LJO-SAB
S                                            STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1            12.4 Motion to File Protected Material Under Seal
           2            In the event any Party anticipates the need to file Protected Material with the
           3 Court, including, but not limited to, for purposes of resolving a discovery dispute or
           4 as part of a motion in limine, said Party shall promptly notify in writing the
           5 Designating Party no less than ten (10) days prior to the filing of said motion. Said
           6 writing shall state with specificity the Protected Material(s) anticipated to be filed.
           7 The Designating Party may then move for an Order allowing the Protected Material
           8 to be filed under seal. If no such motion is made, the Party serving notice herein
           9 may proceed to file the information in the public record.
          10            13.       FINAL DISPOSITION
          11            After the final disposition of this Action, as defined in paragraph 4, within 60
          12 days of a written request by the Designating Party, each Receiving Party must return
          13 all Protected Material to the Producing Party or destroy such material. As used in
          14 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
          15 summaries, and any other format reproducing or capturing any of the Protected
          16 Material. Whether the Protected Material is returned or destroyed, the Receiving
          17 Party must submit a written certification to the Producing Party (and, if not the same
          18 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
          19 (by category, where appropriate) all the Protected Material that was returned or
          20 destroyed; and (2) affirms that the Receiving Party has not retained any copies,
          21 abstracts, compilations, summaries or any other format reproducing or capturing any
          22 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
          23 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
          24 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
          25 reports, attorney work product, and consultant and expert work product, even if such
          26 materials contain Protected Material. Any such archival copies that contain or
          27 constitute Protected Material remain subject to this Protective Order as set forth in

LEWI      28 Section 4 (DURATION).
S
BRISBOI        4845-5526-6206.1
                                                            13                        1:19-cv-00105-LJO-SAB
S                                             STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1            14.       VIOLATIONS OF ORDER
           2            Any violation of this Order may be punished by any and all appropriate
           3 measures including, without limitation, contempt proceedings and/or monetary
           4 sanctions.
           5            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD FOR
           6 ALL PARTIES.
           7
           8 DATED: August 8, 2019                CHAIN | COHN | STILES
           9
          10
                                                  By:         /s/ Chad Boyles
          11
                                                        Matthew C. Clark
          12                                            Chad Boyles
          13                                            Attorneys for Plaintiffs WILLIAM LEE
                                                        JOHNSON, JOAN JOHNSON and B & N
          14                                            TRUCKING, INC.
          15
          16
          17 DATED: August 9, 2019                LEWIS BRISBOIS BISGAARD & SMITH               LLP

          18
          19
                                                  By:         /s/ Esther P. Holm
          20                                            Esther P. Holm
          21                                            Attorneys for Defendant, Cross-Defendant
                                                        and Cross-Claimant, NATURAL GAS
          22                                            FUEL SYSTEMS, INC. D.B.A.
          23                                            MOMENTUM FUEL TECHNOLOGIES
          24
          25 / / /
          26 / / /
          27 / / /

LEWI      28 / / /
S
BRISBOI        4845-5526-6206.1
                                                        14                       1:19-cv-00105-LJO-SAB
S                                           STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1 DATED: August 9, 2019                          ERICKSEN ARBUTHNOT
           2
           3
                                                            By:         /s/
           4
                                                                  Graham M. Cridland
           5                                                      Gabriel Ullrich
           6                                                      Attorneys for Defendant, Cross-Defendant
                                                                  and Cross-Claimant, PAPÉ TRUCKS,
           7                                                      INC. d/b/a/ PAPÉ KENWORTH
           8
           9
               DATED: August __, 2019                       FREEMAN MATHIS & GARY, LLP
          10
          11
          12                                                By:
          13                                                      Charles Horne
                                                                  Michele C. Kirrane
          14                                                      Attorneys for Defendant, Cross-Defendant
          15                                                      and Cross-Claimant, CARLETON
                                                                  TECHNOLOGIES, INC., dba COBHAM
          16                                                      MISSION SYSTEMS
          17
          18
          19                                                   ORDER

          20            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

          21            1.        The protective order is entered;

          22            2.        The parties are advised that pursuant to the Local Rules of the United States

          23                      District Court, Eastern District of California, any documents which are to be

          24                      filed under seal will require a written request which complies with Local Rule

          25                      141; and

          26            3.        The party making a request to file documents under seal shall be required to

          27                      show good cause for documents attached to a nondispositive motion or

                                  compelling reasons for documents attached to a dispositive motion. Pintos v.
LEWI      28
S
BRISBOI        4845-5526-6206.1
                                                                     15                        1:19-cv-00105-LJO-SAB
S                                                   STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1                      Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009).

           2
           3 IT IS SO ORDERED.
           4 Dated:         August 16, 2019
                                                                  UNITED STATES MAGISTRATE JUDGE
           5
           6
           7
           8
           9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27

LEWI      28
S
BRISBOI        4845-5526-6206.1
                                                                  16                          1:19-cv-00105-LJO-SAB
S                                                  STIPULATED PROTECTIVE ORDER
BISGAAR
D
           1                                           EXHIBIT A
           2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
           3
           4            I, _____________________[full name], of ___________________________
           5 [full address], declare under penalty of perjury that I have read in its entirety and
           6 understand the Stipulated Protective Order that was issued by the United States
           7 District Court for the Eastern District of California on _________ in the case of
           8 William Lee Johnson, et al. v. Natural Gas Fuel Systems, Inc. D.B.A. Momentum
           9 Fuel Technologies, et al., CASE NO. 1:19-cv-00105-LJO-SAB. I agree to comply
          10 with and to be bound by all the terms of this Stipulated Protective Order and I
          11 understand and acknowledge that failure to so comply could expose me to sanctions
          12 and punishment in the nature of contempt. I solemnly promise that I will not
          13 disclose in any manner any information or item that is subject to this Stipulated
          14 Protective Order to any person or entity except in strict compliance with the
          15 provisions of this Order.
          16            I further agree to submit to the jurisdiction of the United States District Court
          17 for the Eastern District of California for enforcing the terms of this Stipulated
          18 Protective Order, even if such enforcement proceedings occur after termination of
          19 this action.
          20            I hereby appoint __________________________ [full name] of
          21 _______________________________________ [full address and telephone
          22 number] as my California agent for service of process in connection with this action
          23 or any proceedings related to enforcement of this Stipulated Protective Order.
          24 Date: ______________________________________
          25 City and State where sworn and signed: _________________________________
          26 Printed name: _______________________________
          27

LEWI      28 Signature: __________________________________
S
BRISBOI        4845-5526-6206.1
                                                             17                         1:19-cv-00105-LJO-SAB
S                                              STIPULATED PROTECTIVE ORDER
BISGAAR
D
